UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12696 Plantronics, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0207692 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 345 Encinal Street Santa Cruz, California95060 (Address of principal executive offices) (Zip Code) (831) 426-5858 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes S No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer S Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No S As of July 31, 2010, 47,670,914 shares of common stock were outstanding. Plantronics, Inc. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PageNo. Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets as of June 30, 2010 and March 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months Ended June 30, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6. Exhibits 47 Signature 48 Plantronics, the logo design, Clarity, Savi, and Sound Innovation are trademarks or registered trademarks of Plantronics, Inc. iPod is a trademark of Apple Inc., registered in the U.S. and other countries. The Bluetooth name and the Bluetooth trademarks are owned by Bluetooth SIG, Inc. and are used by Plantronics, Inc. under license. All other trademarks are the property of their respective owners. 2 Table of Contents Part I FINANCIAL INFORMATION Item 1. Financial Statements. PLANTRONICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) June30, March31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventory, net Deferred income taxes Other current assets Assets held for sale Total current assets Property, plant and equipment, net Intangibles, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income taxes payable - Total current liabilities Deferred tax liability Long-term income taxes payable Other long-term liabilities Total liabilities Stockholders' equity: Common stock Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity before treasury stock Less:Treasury stock, at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited Condensed consolidated financial statements. 3 Table of Contents PLANTRONICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) ThreeMonthsEnded June 30, Net revenues $ $ Cost of revenues Gross profit Operating expenses: Research, development and engineering Selling, general and administrative Restructuring and other related charges - Total operating expenses Operating income Interest and other income (expense), net ) Income from continuing operations before income taxes Income tax expense from continuing operations Income from continuing operations Discontinued operations: Loss from operations of discontinued AEG segment - ) Income tax benefit on discontinued operations - ) Loss on discontinued operations, net of tax - ) Net income $ $ Earnings (loss) per common share: Basic Continuing operations $ $ Discontinued operations $
